
	

115 S2440 IS: Comprehensive Addiction Reform, Education, and Safety Act of 2018
U.S. Senate
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2440
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2018
			Ms. Cantwell (for herself and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To combat the opioid epidemic by reforming existing
			 laws and providing
			 for the public's safety, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Comprehensive Addiction Reform, Education, and Safety Act of 2018 or the CARES Act.
		2.Opioid advertising and consumer safety
 (a)Requiring FDA review of television advertisements for controlled substancesSection 503C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353c) is amended— (1)in subsection (a), by striking The Secretary and inserting Subject to subsection (f), the Secretary;
 (2)in subsection (c), by inserting or (f) after subsection (e); (3)by redesignating subsection (f) as subsection (g); and
 (4)by inserting after subsection (e) the following:  (f)Advertisements for controlled substances (1)In generalIn the case of a television advertisement for a controlled substance (as defined in section 102 of the Controlled Substances Act)—
 (A)the Secretary shall require the submission of such advertisement under subsection (a); and (B)the sponsor of such advertisement may not disseminate the advertisement until the Secretary has conducted the review under this section.
 (2)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for the period of fiscal years 2019 through 2023 to increase the proficiency and speed of the Secretary in conducting and reviewing television advertisements for controlled substances (as so defined) under this section..
 (b)EnforcementSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following:
				
 (eee)The failure to comply with the requirements under section 503C(f)..  (c)Rule of constructionNo amendment made by this section shall preclude the enforcement, under any relevant civil or other enforcement authority, of a State consumer protection statute.
 3.Increasing civil and criminal penaltiesSection 402(c) of the Controlled Substances Act (21 U.S.C. 842(c)) is amended— (1)in paragraph (1)(B), by striking shall not exceed $10,000. and inserting the following:
				
 shall not exceed—(i)except as provided in clause (ii), $10,000; and (ii)if the violation is committed by a manufacturer of opioids and relates to the reporting of suspicious orders for opioids or failing to maintain effective controls against diversion of opioids, $100,000.; and
 (2)in paragraph (2)— (A)in subparagraph (A), by inserting or (D) after subparagraph (B); and
 (B)by adding at the end the following:  (D)In the case of a violation referred to in subparagraph (A) that was a violation of paragraph (5) or (10) of subsection (a) committed by a manufacturer of opioids that relates to the reporting of suspicious orders for opioids or failing to maintain effective controls against diversion of opioids, the criminal fine under title 18, United States Code, shall not exceed $500,000..
				4.Opioid manufacturer accountability and combatting diversion
 (a)Publication of certain recordsNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Administrator of the Drug Enforcement Administration shall publish in the Federal Register and on the Internet website of the Drug Enforcement Administration the prior conviction records under Federal and State law of manufacturers of opioids, as described in section 303(a)(4) of the Controlled Substances Act (21 U.S.C. 823(a)(4)).
 (b)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the Drug Enforcement Administration for diversion investigators and tactical diversion squads of the Drug Enforcement Administration such sums as may be necessary for each of fiscal years 2019 through 2023, which shall be in addition to any amounts otherwise made available to the Administrator.
			5.Heroin enforcement groups
 (a)In generalThe Attorney General shall establish heroin enforcement groups within the Drug Enforcement Administration to target and dismantle illicit heroin trafficking organizations.
 (b)FundingThere is authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2019.  